Citation Nr: 9903408	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for migraine headaches and a sinus 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's request to 
reopen his claims of entitlement to service connection for 
migraine headaches and a sinus disorder.  The veteran, who 
served on active duty from September 1980 to July 1984, 
appealed that decision, and the case was forwarded to the 
Board for review.

The veteran appeared and presented testimony at a September 
1998 Board video conference hearing, held before the 
undersigned Board Member.  


REMAND

A preliminary review of the record discloses that before the 
Board can proceed further in adjudicating the veteran's 
claim, additional development is required. 

The veteran testified that he was treated for his migraine 
headaches and a sinus disorder after service in November and 
December 1984 by a private physician, Dr. Chapman, at the St. 
Charles Memorial Hospital in Newelton, Louisiana.  He also 
testified that he moved to Chicago in 1986 and was treated at 
the Hines VA Hospital and the Westside VA Hospital for 
migraine headaches and a sinus disorder from that time 
forward.  




Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file any and all medical 
records relating to the veteran's 
treatment for migraine headaches and a 
sinus disorder by Dr. Chapman, at the St. 
Charles Memorial Hospital in Newelton, 
Louisiana, from November 1984 through 
1985. 

2.  The RO should also obtain and 
associate with the claims file any and 
all medical records relating to the 
veteran's treatment for migraine 
headaches and a sinus disorder at the 
Hines VA Hospital and Westside VA 
Hospital in Chicago, Illinois, from 1986 
through the present.

3.  When the requested development has 
been completed, the RO should again 
decide the veteran's claim for service 
connection.  If the benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of 
the case notifying him of the RO's 
decision, informing him of his appellate 
rights, and affording him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 





The purpose of this remand is to obtain any pertinent medical 
records.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 4 -


